Citation Nr: 1413519	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for right knee disability.

2.  Whether new and material evidence has been received to reopen service connection for left knee disability.

3.  Whether new and material evidence has been received to reopen service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	Christine A. Coronado, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to October 1976 and February 1978 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2013, the Veteran testified at a video conference hearing held before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  The record was held open for 30 days so that additional evidence could be submitted, per the Veteran's request.  As of this date, no additional evidence has been received.

In February 2010, since the Veteran filed a claim to reopen service connection for diabetes mellitus, type II, he submitted copies of his service personnel records.  Particularly, they document that the Veteran participated in Operation Eagle Pull in Cambodia during service in April 1975.  These records are pertinent to this claim and were not associated with the claims folder when VA first decided the claim in the December 2006 rating decision.  As a result, the Board has listed the issue as service connection for diabetes mellitus, type II, on the title page accordingly.  See 38 C.F.R. § 3.156(c) (2013).  

The issues of whether new and material evidence has been received to reopen service connection for bilateral hearing loss and service connection for diabetes mellitus, type II, are remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the June 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate status the issues of whether new and material evidence has been received to reopen service connection for right and left knee disabilities.

2.  The claim for service connection for tinnitus was denied in a December 2006 rating decision; and the Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  New and material evidence was not received within one year of the decision.

3.  The evidence received since the December 2006 rating decision regarding tinnitus is new and material.

4.  The Veteran was exposed to loud noise (acoustic trauma) to both ears while in service.

5.  The Veteran's currently diagnosed tinnitus began during his military service.  





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issues of whether new and material evidence has been received to reopen service connection for right and left knee disabilities have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The December 2006 rating decision, that denied service connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

3.  New and material evidence has been received since the December 2006 rating decision to reopen service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303(d) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has not only reviewed the physical claims file but also the file on the Virtual VA system and the Virtual Benefits Management System (VBMS) to ensure a total review of the evidence.  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Dismissal of Bilateral Knee Disabilities

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision, and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

At his June 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from consideration the issues of whether new and material evidence has been received to reopen service connection for right and left knee disabilities.  As he has withdrawn his appeal as to these stated issues, there remains no allegation of errors of fact or law for appellate consideration (essentially, there is no dispute).  Accordingly, the Board does not have jurisdiction to review the appeal on these issues and they are dismissed without prejudice.

Tinnitus

A December 2006 rating decision denied service connection for tinnitus, because the medical evidence did not show a current diagnosis of tinnitus, the evidence did not establish acoustic trauma in service, and no medical opinion suggested that tinnitus was the result of the Veteran's military service.  

The Veteran was notified of the December 2006 rating decision and of his appellate rights, but did not file a timely notice of disagreement.  Additionally, no new and material evidence was received within one year of the 2006 rating decision.  As a result, that rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

However, a claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative (material of the same kind) nor redundant (duplicate) of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final denial of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  See Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record associated with the claims file since the December 2006 rating decision does not include additional official service department records that are relevant, and there was no evidence received prior to the expiration of the appeal period pertaining to this claim.  Therefore, neither 38 C.F.R. § 3.156(b) nor  38 C.F.R. § 3.156(c) is applicable.

The pertinent evidence received since the December 2006 rating decision includes the Veteran's testimony at a June 2013 Board hearing where he reported that his tinnitus had begun during active service in 1974 or 1975.  Such evidence is pertinent to the element of an in-service incurrence of the disability, an element which had not been established at the time of the December 2006 rating decision.

As a result, the Board finds that the newly received evidence, specifically the June 2013 Board hearing transcript, is material for the claim on appeal.  Having submitted new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

By way of submission of a July 2006 Application for Compensation and/or Pension Benefits, via a VA Form 21-526, the Veteran contends that service connection is warranted for tinnitus.

Review of the Veteran's DD Form 214 for each period of active service shows his military occupational specialties (MOS) included electronics technician, radio repairman, aircraft communications systems technician, and electronics mechanic/airplane.  In-service audiogram results revealed a downward shift in the bilateral auditory thresholds, as seen on examination reports dated October 1968, January 1978, and March 1979.  At the June 2013 Board hearing, the Veteran testified he was exposed to in-service noise from rifle shooting and working on aircraft jet engines.  Thus, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) to both ears while in service.

The Board also finds that the Veteran has a current disability of tinnitus based on his competent lay testimony.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus is the type of disorder associated with symptoms capable of lay observation); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  For example, at the July 2006 VA outpatient Agent Orange registry examination, the Veteran reported having experienced constant ringing in his ears.  He later testified at the June 2013 Board hearing that the ringing in his ears had started in 1974 or 1975 and had continually gotten worse to the point of being constant.

The Board finds that review of such evidence also supports a finding that the Veteran is competent to report his onset of tinnitus during active service and that such an assertion is credible in this case.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Additionally, the weight of the competent evidence of record does not illustrate an intercurrent event or injury to the Veteran's ears contributing to his tinnitus.  

As a result, resolving all reasonable doubt in the Veteran's favor, his current disability of tinnitus was incurred in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).  As such, service connection for tinnitus is granted.

Given the fully favorable decisions discussed above for the issues of whether new and material evidence has been received to reopen tinnitus and service connection for tinnitus, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.


ORDER

The appeal of whether new and material evidence has been received to reopen service connection for right knee disability is dismissed.

The appeal of whether new and material evidence has been received to reopen service connection for left knee disability is dismissed.

As new and material evidence has been received to reopen service connection for tinnitus, the claim is reopened.

Service connection for tinnitus is granted.


REMAND

With regard to the claim of whether new and material evidence has been received to reopen service connection for bilateral hearing loss, after a review of the record, the Board finds that VA has notice of outstanding treatment records that are potentially relevant.  In July 2006, the Veteran signed a VA Form 21-4142 authorizing VA to obtain treatment records from Access Audiologist; however, there is no indication in the record that an attempt was made to obtain these records.  He also identified outstanding VA outpatient treatment records from facilities in Dyersburg, Tennessee and Memphis, Tennessee.  As such, there is a duty to obtain these records.

The Board also finds there is insufficient competent medical evidence of record to make a decision on this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, the Veteran was exposed to loud noise (acoustic trauma) to both ears while in service.  In addition, in-service examination records indicate some degree of hearing loss in the right ear at the 3000 Hertz range in January 1978 and at the 3000 and 40000 Hertz ranges in March 1979, as well as in the left ear at the 500 Hertz range in January 1978 and at the 3000 Hertz range in March 1979.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

Specifically, there are questions as to whether the Veteran currently has a bilateral "hearing loss" disability for VA purposes and the relationship, if any, between the current disability and service, to include the exposure to loud noise in service.  These questions should be addressed by the appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c).  Simply stated, while the Veteran may have had a decrease in his bilateral hearing during service, it is unclear if he has "hearing loss," for VA purposes, at this time, or whether it is not within a range of "normal."  A VA examination with medical nexus opinion will assist in determining the nature and etiology of this claimed disability.

With regard to the claim of service connection for diabetes mellitus, the Board finds there is insufficient evidence of record to make a decision.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 79.
  
The Veteran has been diagnosed with diabetes mellitus, type II, as noted in the July 2006 VA outpatient Agent Orange registry examination report.  The Veteran asserts that service connection is warranted for diabetes mellitus on a presumptive basis as a result of his presumed herbicide exposure in Vietnam.  

Service connection may be granted on a presumptive basis for certain diseases, including diabetes mellitus, associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and
in the consideration of all evidence of record, support a conclusion that the
disease was not incurred in service.  

In this case, by his own admission, the Veteran spent an extremely limited amount of time in Vietnam.  He testified at the June 2013 Board hearing that his only time in Vietnam was during his participation in Operation Frequent Wind in April 1975, which involved the evacuation of the U.S. embassy in Saigon.  The Veteran indicated that as part of this operation, he participated in approximately 12 helicopter trips from the U.S.S. Hancock to the U.S. embassy.  He stated that his helicopter would land on the roof of the embassy and that he would assist people getting into the helicopter.  

The Board acknowledges that a March 2010 response from the United States Joint Services Records Research Center (JSRRC) states there is no evidence the Veteran had in-country service in Vietnam, but the Board finds the Veteran's testimony to be credible to establish a very limited present in Vietnam, as described above. 

The Veteran testified that following service he worked as a truck driver for approximately 25 years.

To that extent, there is a question as to whether there is affirmative evidence to the contrary that diabetes mellitus, type II, was incurred in service.  See 38 C.F.R. § 3.307(d).  This question should be addressed by the appropriately qualified medical professional.  See Charles, 16 Vet. App. at 370; see also 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record (physical claims file, Virtual VA, and/or, VBMS) any outstanding VA outpatient treatment records from facilities in Tennessee, to include Dyersburg and Memphis.  Also attempt to obtain the necessary authorization from the Veteran to obtain any outstanding treatment records from Access Audiologist.

2.  Schedule the Veteran for a VA audiological examination.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.  The examiner should determine if the Veteran meets the criteria for a hearing loss disability in either ear for VA purposes.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

If a current hearing loss disability is shown in either ear for VA purposes, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the hearing loss either began during or was otherwise caused by the Veteran's military service, to include his military noise exposure.  

In so doing, the examiner should specifically consider the records of audiometric testing during the Veteran's service.  Additionally, the opinion should not be based solely on the absence of treatment records during or after service and should take into consideration the Veteran's post-service noise exposure as a truck driver for approximately 25 years.

3.  Schedule the Veteran for a VA examination to determine whether there is affirmative evidence to show that the Veteran's diabetes mellitus is not the result of his presumed, albeit limited, in-service herbicide exposure.

The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  

In reaching this opinion, the examiner should consider, among any other evidence the examiner deems relevant: 

a) that the extent of the Veteran's possible exposure to herbicides was during approximately 12 helicopter missions from an air craft carrier to the U.S. embassy in Saigon where he was on the ground for approximately 15 minutes each trip assisting people in boarding a helicopter. 

b) that the Veteran worked for approximately 25 years after service as a truck driver.

c) that the Veteran was diagnosed with diabetes mellitus in 1988, approximately 13 years after his presumed herbicide exposure. 

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded time to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim. See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


